                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                       Case No. 3:20-cr-00256-JO-1

        v.

 David Hazan                                     ORDER TO MODIFY CONDITIONS OF
                                                 RELEASE

IT IS ORDERED THAT the conditions of release be modified as follows:

Ordering the REMOVAL of following the conditions:

Defendant may not attend protests, assemblies, demonstrations or public gatherings in the state
of Oregon.

Do not enter within a five-block radius of the U.S. Courthouse at 1000 SW 3rd Ave, Portland, OR
97204, unless on official court business.


And REPLACE with the noted condition:

The defendant shall not be present between 10 pm and 6 am within the five blocks su11'ounding
the federal courthouse in Po1iland, Oregon, defined as SW Washington Street to the north, the
Willamette River on the east, SW Market Street to the south and SW Park Avenue to the west.




IT IS SO ORDERED THIS        ~'z~l~_ day of J\J-_! y         , 2020.




                                                                   The Honorable Jolie A. Russo
                                                                         U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
